ALLOWANCE
Applicant’s after final reply, filed 18 March 2021 in response to the Final Office action mailed 19 February 2021, has been entered and fully considered. As Applicant filed no claim amendments, pending claims 4-5 and 11-15 in the forms presented previously, claims 1-3 have been cancelled by previous amendment(s), and claims 6-10 remain withdrawn by previous restriction requirement. Pending claims 4-5 and 11-15 are herein allowed. Note the Examiner’s Amendment below.

Terminal Disclaimer
The terminal disclaimer filed on 18 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,465,076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The nonprovisional, nonstatutory obviousness type double patenting rejection of claims 4-5 and 11-15 as unpatentable over the claims of U.S. Patent No 10,465,076 is withdrawn as a result of Applicant’s properly filed and accepted terminal disclaimer (see above).
No other objections and/or rejections are believed outstanding. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on 26 March 2021 (see attached interview summary).

The application has been amended as follows: 
	Claim 6 is cancelled.
Claim 7 is cancelled.
Claim 8 is cancelled.
Claim 9 is cancelled.
Claim 10 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Yoshimura (GB 1592886) teaches multi-layer coating compositions comprising an undercoating comprising a polyarylene sulphide resin optionally in combination with an imido-containing resin (pg 2-3). Yoshimura teaches the polyarylene sulphide of the undercoating is a fine powder having a size from about 0.5 to 50 microns and is dispersed in an aqueous and/or organic medium to ensure formation of a uniform film (pg 3-4). Yoshimura teaches additional separate layers including a primer coating comprising a fluorocarbon polymer or polyarylene sulfide and topcoat layers comprising fluorocarbons (pg 2-4). Yoshimura differs from the instant invention in that Yoshimura does not teach or suggest a single coating composition comprising the claimed components but rather teaches each resin in a separate layer, and further Yoshimura is silent as to the combination of a polar aprotic solvent and a non-toxic polar aprotic solvent in the amounts as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE L STANLEY/Primary Examiner, Art Unit 1767